Citation Nr: 1409525	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  11-06 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for arthritis of the left ankle, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for arthritis of the right ankle, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. All, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1975 to October 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In October 2013, the Veteran testified before the Board at a hearing in Muskogee, Oklahoma.  A transcript of the hearing is associated with the claims file.

The Board has reviewed both the Veteran's physical claims file and the Veteran's files on the Virtual VA and VBMS electronic file systems, to ensure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's ankle disabilities are each currently rated as 20 percent disabling.  He was last afforded a VA examination in January 2011, at which time the examiner noted a disease progression in the Veteran's left ankle since the previous examination and changed the diagnosis to "arthritis, left ankle and left Achilles tendonitis."  The Veteran's left Achilles tendonitis has resulted in decreased and painful range of motion, and pain and tenderness in the Achilles tendon with dorsiflexion.  There was no change in the established right ankle diagnosis.  There was no evidence of ankylosis in either ankle.  Based on this examination, the RO denied an increase rating for the Veteran's ankle disabilities, as a higher evaluation required the presence of ankylosis of the ankle.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.

During his October 2013 Board hearing, the Veteran reported that his ankles "definitely have gotten worse" since his last examination.  The Veteran reported that his ankles cause him constant pain, are swollen every morning, and give way several times per day.  He also reported that he must take a significant amount of prescription pain medication to function.  Additionally, the Veteran testified that his ankle disabilities have started to interfere with his employment, an assertion supported by several lay statements from co-workers who have witnessed the difficulty he has in performing his duties.  See statements received October 2009.   Based on the aforementioned symptomatology, and further considering that the Veteran's ankles have not been examined since 2011, the Board finds that a new examination should be scheduled to determine the current nature and severity of his disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

At the conclusion of the hearing, the Veteran's representative urged the Board to consider application of an extraschedular rating to the Veteran's ankle disabilities, as they present an exceptional disability picture.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of his left and right ankle disabilities.  The claims file, to include any pertinent medical records contained in Virtual VA, must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not otherwise available must be printed and associated with the paper claims file for the examiner's review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.

2.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  In so doing, consider with the claim warrants referral for extraschedular consideration.  If a benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case and afforded an appropriate time period for response before returning to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

